 Case 2:20-mc-00056-UA Document 2 Filed 05/21/20 Page 1 of 3 Page ID #:9



1    G. JILL BASINGER - State Bar No. 195739
     jbasinger@glaserweil.com
2    RORY S. MILLER - State Bar No. 238780
     rmiller@glaserweil.com
3    GLASER WEIL FINK HOWARD
       AVCHEN & SHAPIRO LLP
4    10250 Constellation Boulevard, 19th Floor
     Los Angeles, California 90067
5    Telephone: (310) 553-3000
     Facsimile: (310) 556-2920
6
     Attorneys for Petitioner
7    Melaleuca, Inc.
8

9                           UNITED STATES DISTRICT COURT

10                        CENTRAL DISTRICT OF CALIFORNIA

11                                 WESTERN DIVISION

12                                               MISC. CASE NO.:
13   In re DMCA Subpoena to YouTube, LLC         REQUEST TO THE CLERK FOR
                                                 ISSUANCE OF SUBPOENA TO
14                                               YOUTUBE, LLC PURSUANT TO
                                                 17 U.S.C. § 512(H) TO IDENTIFY
15                                               ALLEGED INFRINGERS
16

17

18

19

20

21

22

23

24

25

26

27

28


                        REQUEST TO THE CLERK FOR ISSUANCE OF SUBPOENA
Case 2:20-mc-00056-UA Document 2 Filed 05/21/20 Page 2 of 3 Page ID #:10



1             Petitioner Melaleuca, Inc., hereby requests that the Clerk of this Court issue a
2
     subpoena to YouTube, LLC to identify the alleged infringer(s) at issue pursuant to the
3

4    Digital Millennium Copyright Act (“DMCA”), 17 U.S.C. § 512(h) (the “Section
5    512(h) Subpoena”). The proposed Section 512(h) Subpoena is attached hereto as
6
     Exhibit A.
7

8             The proposed Section 512(h) Subpoena is directed to YouTube, LLC, the
9
     service provider of a YouTube account to which the infringing party using the name
10
     “Culture Shock YTTV”
11

12   (https://www.youtube.com/channel/UCH5jgibfNotXPrbKf4FAzPA) posted content.
13
     The following URLs contain the infringing content posted to the YouTube account at
14
     issue:
15

16      • https://www.youtube.com/watch?v=tNg89Q0hd1A
17
        • https://www.youtube.com/watch?v=91rgCGqPeJU
18
              Melaleuca has satisfied the requirements for issuance of a subpoena pursuant to
19

20   17 U.S.C. § 512(h):
21
              (1)   Melaleuca has submitted a copy of the notification sent pursuant to
22

23
                    17 U.S.C. § 512(c)(3)(A) as Exhibit 1 to the attached Declaration of J.

24                  Andrew Law dated May 20, 2020 (“Law Decl.”).
25
              (2)   Melaleuca has submitted the proposed Section 512(h) Subpoena attached
26

27
                    hereto as Exhibit A; and

28

                                                 1
                           REQUEST TO THE CLERK FOR ISSUANCE OF SUBPOENA
Case 2:20-mc-00056-UA Document 2 Filed 05/21/20 Page 3 of 3 Page ID #:11



1           (3)   Melaleuca has submitted a sworn declaration confirming that the purpose
2
                  for which the Section 512(h) Subpoena is sought is to obtain the identity
3

4                 of an alleged infringer or infringers and such information will only be
5                 used for the purpose of protecting Melaleuca’s rights under title 17 of the
6
                  United States Code. See Law Decl. ¶ 5.
7

8           Having complied with the statutory requirements, Melaleuca respectfully
9
     requests that the Clerk expeditiously issue and sign the proposed Section 512(h)
10
     Subpoena pursuant to 17 U.S.C. § 512(h)(4) and return it for service to YouTube,
11

12   LLC.
13
     DATED: May 21, 2020                        Respectfully submitted,
14
                                                GLASER WEIL FINK HOWARD
15                                               AVCHEN & SHAPIRO LLP
16

17                                              By:
                                                G. JILL BASINGER
18
                                                RORY S. MILLER
19                                                  Attorneys for Petitioner
                                                    Melaleuca, Inc.
20

21

22

23

24

25

26

27

28

                                               2
                         REQUEST TO THE CLERK FOR ISSUANCE OF SUBPOENA
